UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4193


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KIMBERLEY J. DEMATA,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Timothy M. Cain, District Judge.
(6:14-cr-00201-TMC-1)


Submitted:   September 29, 2015           Decided:   October 19, 2015


Before GREGORY, SHEDD, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lora Blanchard, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. William Jacob Watkins, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kimberley         J.    DeMata      appeals        from       her     conviction         and

37-month     sentence         entered      pursuant       to     her        guilty      plea    to

conspiracy to defraud the IRS.                      On appeal, DeMata’s counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious issues for appeal,

but   questioning         whether        DeMata’s      sentence        was        unreasonable.

Neither the Government nor DeMata has filed a brief.                                    After an

examination of the entire record, we affirm.

      Although DeMata asserts that her sentence is unreasonable,

she   offers       no    specific    reasoning.           We     review       a     defendant’s

sentence     “under       a    deferential          abuse-of-discretion              standard.”

Gall v. United States, 552 U.S. 38, 41 (2007).                                      Under this

standard,      a    sentence        is    reviewed       for        both     procedural        and

substantive        reasonableness.              Id.      at     51.          In     determining

procedural     reasonableness,             we       consider    whether           the    district

court    properly       calculated        the   defendant’s           advisory       Guidelines

range,     gave     the       parties     an        opportunity        to    argue       for    an

appropriate sentence, considered the 18 U.S.C. § 3553(a) (2012)

factors,     and        sufficiently       explained          the     selected          sentence.

Gall, 552 U.S. at 49-51.

      If a sentence is free of “significant procedural error,” we

then review it for substantive reasonableness, “tak[ing] into

account the totality of the circumstances.”                               Id. at 51.           “Any

                                                2
sentence      that    is     within     or       below    a     properly       calculated

Guidelines range is presumptively reasonable.”                        United States v.

Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied, 135 S. Ct.

421    (2014).       Such   a   presumption        can    only    be    rebutted        by    a

showing that the sentence is unreasonable when measured against

the § 3553(a) factors.          Id.

       Here, the district court gave an individualized assessment

of DeMata’s conduct.               The district court entertained DeMata’s

arguments     for     a   probationary       sentence,         even    if   it    did    not

specifically state it was rejecting the arguments.                               Moreover,

the court explicitly stated that it considered all the statutory

factors and, in fact, examined several factors individually in

depth,      demonstrating       “reasoned        decisionmaking”        sufficient           to

support the sentence.              United States v. Carter, 564 F.3d 325,

329    (4th    Cir.       2009).       Thus,       we    conclude       that      DeMata’s

within-Guidelines sentence was not unreasonable.

       In   accordance      with     Anders,      we    have    reviewed     the    entire

record in this case for meritorious issues and have found none.

Accordingly, we affirm.             This court requires that counsel inform

DeMata in writing of her right to petition the Supreme Court of

the United States for further review.                    If DeMata requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave

to    withdraw   from      representation.        Counsel's       motion     must    state

                                             3
that a copy thereof was served on DeMata.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                         AFFIRMED




                                  4